Brown, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed:
1. That the merchandise and the issue involved in the above-entitled appeal for reappraisement is the same as the merchandise and issue in the case of United States v. Rodier, Inc., which was the subject of decision by the United States Customs Court (Second Division), dated November 1, 1940, and published as Reappraisement Decision No. 5043;
2. That the record of said decided case may be admitted in the above-entitled and enumerated appeal for reappraisement as competent, relevant and material evidence on the question or questions involved in said appeal for reappraisement, and that said appeal for reappraisement may be decided upon the record thus made therein and upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that for the woolen cloth or dress goods such values are the appraised values, less the amounts added on entry to meet advances made by the appraiser.
As to any or all other merchandise the proper values are the values found by the appraiser.
Judgment will be rendered accordingly.